EXHIBIT 11 MEDIWARE INFORMATION SYSTEMS, INC. Computation of Net Income Per Share (in thousands, except for earnings per share) Years Ended June 30, 2008 2007 2006 Basic income per share Net income $ 728 $ 2,326 $ 2,328 Weighted-average shares: Outstanding 7,961 8,122 8,009 Basic income per share $ 0.09 $ 0.29 $ 0.29 Diluted income per share Net income $ 728 $ 2,326 $ 2,328 Weighted-average shares: Outstanding 7,961 8,122 8,009 Options 66 119 190 Restricted common stock 278 186 89 8,305 8,427 8,288 Diluted income per share $ 0.09 $ 0.28 $ 0.28
